I concur with the principal opinion's judgment and opinion concerning the first assignment of error. However, I concur in judgment only regarding the second assignment of error, wherein appellant contends that appellees failed to present evidence in their case in chief on damages. I agree.
At the close of appellees' case, appellant made a motion for a "directed verdict." That motion is inappropriate in a bench trial and should be treated as a motion for an involuntary dismissal under Civ.R. 41(B). National City *Page 849 Bank v. Fleming (1981), 2 Ohio App. 3d 50, 2 OBR 57,440 N.E.2d 590. Regardless of what it is called by counsel, it must be specific enough in identifying the alleged grounds of dismissal in order to allow opposing counsel to effectively respond, both by argument and/or by motion to reopen. Likewise, the trial court is unable to effectively rule on such a motion if the motion is not specific as to its basis. The trial court need not speculate as to the nature of deficiencies in a plaintiff's case.
A review of the record indicates that counsel for appellant made the motion at page 73 of the transcript. It is included here in its entirety:
"At this time, Your Honor, we would move the Court for a directive [sic] verdict that submit [sic] to the Court that there is [sic] certainly strong policy reasons why there should not be an oral agreement if that's what's being alleged under circumstances such as this. Further, that under the circumstances that are presented here that there really is not a basis for any sort of binding contract of the nature alleged in the complaint and we would ask the Court to review the evidence and make a directive [sic] verdict at this point in time."
The stated bases for appellant's motion are public policy and the lack of a binding contract. There is no mention of a failure of proof on the issue of damages. Accordingly, it was not error for the trial court to deny the motion as the issue was not properly raised.
Additionally, the record indicates that the motion was not renewed at the close of all the evidence. While I find Justice Brown's concurring opinion in Helmick v. Republic-Franklin Ins.Co. (1988), 39 Ohio St. 3d 71, 76, 529 N.E.2d 464, 469, to be more persuasive, the Helmick syllabus, by analogy,1 requires renewal of the motion at the conclusion of all the evidence to preclude waiver where a defendant proceeds to present evidence. Accordingly, I concur in the judgment overruling the second assignment of error.
1 In my opinion, the rationale relating to directed verdicts is equally applicable to motions for dismissal.
 *Page 1